Judgment awarding peremptory writ of mandamus is affirmed on authority of the opinions and judgments in the cases of Cone,et al., v. State ex rel. Massey, 137 Fla. 417, 189 So. 44, and State ex rel. Georgia Bond  Mortgage Co. v. Cone, et al.,137 Fla. 412, 189 So. 47, and Cone, et al., v. State ex rel Davis, filed this day.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 736